Orders, Supreme Court, New York County (Beatrice Shainswit, J.), entered October 16 and December 12, 1995, which directed plaintiff to produce an employee of its subrogor for examination before trial, and, insofar as appealable, denied plaintiff’s motion to renew and directed it "to produce the witness, under subpoena or otherwise”, unanimously affirmed, with costs.
The subrogation agreement between plaintiff and its subrogor, in which the subrogor agreed to cooperate fully with plaintiff in its prosecution of subrogation actions such as this, establishes plaintiff’s control over its subrogor’s employees for purposes of disclosure (see, CPLR 3101 [a] [1], [2]). Plaintiff’s minimal attempts to produce such an employee are insufficient to excuse its failure to do so. Concur — Milonas, J. P., Ellerin, Rubin, Nardelli and Tom, JJ.